UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2014 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE EXCHANGE ACT OF 1934 For the transition period from to Commission file number:000-53875 Eco Building Products, Inc. (Exact name of registrant as specified in its charter) Colorado 20-8677788 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 909 West Vista Way Vista, California 92083 (Address of principal executive offices)(Zip Code) (760) 732-5826 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.x Yeso No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).x Yeso No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company; as defined within Rule 12b-2 of the Exchange Act. oLarge accelerated filer o Accelerated filer o Non-accelerated filer x Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).o Yesx No The number of shares outstanding of each of the issuer's classes of common equity as of November 19, 2014: 5,047,245,399 shares of common stock. 1 Table of Contents Table of Contents Page Number PART I - FINANCIAL INFORMATION 3 Item 1. Financial Statements. 3 Condensed Consolidated Balance Sheets as of September 30, 2014 and June 30, 2014 3 Condensed Consolidated Statements of Operations for the three months ended September 30, 2014 and 2013 4 Condensed Consolidated Statements of Cash Flows for the three months ended June 30, 2014 and 2013 5 Notes to the Condensed Consolidated Financial Statements 6 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations. 16 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 20 Item 4. Controls and Procedures. 20 Part II - OTHER INFORMATION 22 Item 1. Legal Proceedings. 22 Item 1A. Risk Factors. 22 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 22 Item 3. Defaults Upon Senior Securities. 23 Item 4. Mine Safety Disclosures. 23 Item 5. Other Information. 23 Item 6. Exhibits. 23 SIGNATURES 24 2 Table of Contents PART I - FINANCIAL INFORMATION Item 1. Financial Statements. ECO BUILDING PRODUCTS, INC. CONSOLIDATED BALANCE SHEETS Sep 30 June 30 (unaudited) ASSETS CURRENT ASSETS Cash $ $ Accounts receivable, net of allowance for doubtful accounts of $1,607 and $1,607, respectively Inventories, net Prepaid expenses Notes receivable - related party Other current assets Total current assets PROPERTY AND EQUIPMENT, net TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT CURRENT LIABILITIES Accounts payable $ $ Payroll and taxes payable Accrued interest Other payables and accrued expenses Derivative Liability Convertible notes payable, net of debt discount Current maturities of notes payable Loans payable - other Total current liabilities LONG TERM LIABILITIES Loans payable - related parties Notes payable, less current maturities Total long term liabilities TOTAL LIABILITIES $ $ STOCKHOLDERS' DEFICIT Common stock, $0.001 par value, 10,000,000,000 shares authorized, 4,138,690,420 and 3,203,510,143 shares issued and 4,110,029,485 and 3,174,849,208 outstanding at Sep 30, 2014 and June 30, 2014 respectively $ $ Treasury Stock ) ) Preferred Stock, Series A, $0.001 par value, 30,000 shares authorized, 30,000 shares issued and outstanding at Sep 30, 2014 30 30 Preferred Stock, Series B, $0.001 par value, 9,250 shares authorized, -0- shares issued and outstanding at Sep 30, 2014 - - Preferred Stock, Series C, $0.001 par value, 120,000 shares authorized, 108,077 shares issued and outstanding at Sep 30, 2014 94 Declared Dividends Additional paid-in capital Accumulated deficit ) ) Total stockholders' deficit ) ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ $ See accompanying notes to consolidated financial statements 3 Table of Contents ECO BUILDING PRODUCTS, INC. CONSOLIDATED STATEMENTS OF OPERATIONS 3 months ended Sep 30, REVENUE Product sale $ $ Labor sale $
